ROBINSON, J.
1. A certificate of public convenience and necessity issued by the Public Utilities Commission to a “person or persons, firm or firms, co-partnership, or voluntary association, joint stock association, company or corporation” to operate a motor transportation company is a license personal in its character, and is not transferable and does not pass by succession.
2. The provision of Section 614-87, General Code, relating to motor transportation companies actually in operation upon the date of the filing of the act in the office of the secretary of state, confers upon such motor transportation companies no rights different from the rights of holders of certificates who were not so operating, except in the manner of obtaining such certificate. The right to such certificate is no more the subject of succession or transfer than the certificate itself w be.
Order affirmed.
Marshal] C. J., Jones, Matthias, Day. Allen and Kinkade, JJ., concur.